PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/970,619
Filing Date: 3 May 2018
Appellant(s): DePuy Synthes Products, Inc.



__________________
Joshua P. Larsen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/04/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argument:
I. The REJECTION OF CLAIMS 1, 2, 7-12, 14, 15, AND 17-20 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED

Group A – Claims 1, 2, and 7-11

Argument:
	Appellant argues that Appellant’s claim 1 recites a “monitoring system for monitoring a user’s movement.” The “monitoring system” comprises, first, “a sensor module configured to be attached to the user” and, second, “a monitoring platform device comprising [both] a plurality of anchors configured to detect the sensor module positioned in proximity to the monitoring platform device and a controller including a motion detector and a motion analyzer.” An embodiment of the claimed “monitoring system” is shown in Appellant’s FIG. 1, which illustrates a user wearing “sensor modules” 104 while lying on a “monitoring platform device” 102 with a “plurality of anchors” 116. The Examiner asserts that Hyde teaches all of these features. Office Action at 2-3.  The Examiner’s analysis, however, rests entirely upon an unreasonably broad interpretation of the claim term “monitoring platform device.” In particular, the Examiner has asserted that “the word ‘platform’ [ | can be interpreted as ‘an operating system,” citing to one of the definitions of “platform” included in Merriam-Webster's dictionary. Office Action at 11. Using this interpretation of “platform,” the Examiner then argues that Hyde teaches a “monitoring platform device” because it “discloses using an operating system to control the operations of the system.” Id. (emphasis added).

The Examiner has not “given [the claims] their broadest reasonable interpretation consistent with the specification.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (emphasis added). MPEP § 2111 explains:

The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.

The Office Action’s interpretation of “monitoring platform device” is completely inconsistent with how that term is used in Appellant’s specification and drawings. The Examiner treats the term “platform” as an abstract concept that can correspond to software (namely, an operating system). But Appellant’s specification never uses the term “platform” in this manner. Rather, Appellant’s disclosure repeatedly and consistently describes a “monitoring platform device 102” as hardware, with physical attributes, such as a mat that can support a user during physical movement sequences. See, e.g., Appellant’s Specification at 44 [0054]-[0067]; see also id. at FIG. 1 (reproduced above).

In light of this disclosure, a person of ordinary skill in the art would not interpret the phrase “monitoring platform device” in claim 1 as corresponding to “an operating system,” as asserted by the Examiner. The Office Action has relied upon an unreasonably broad - and, thus, improper — interpretation of the invention recited in claim 1.

When the “monitoring platform device” is properly interpreted (i.e., in a manner consistent with Appellant’s specification), it is clear that Hyde fails to teach such a device. In fact, most of the passages of Hyde cited in the Office Action describe functionality of Hyde’s “epidermal electronics devices 100,” which each correspond to “a sensor module configured to be attached to the user,” as separately recited in claim 1. Hyde’s teachings regarding the epidermal electronics devices 100 are therefore irrelevant to the claimed features of the “monitoring platform device” in Appellant’s claims. And Hyde does not teach a “monitoring platform device,” as recited in claim 1, simply because it uses an “operating system.”

Hyde is simply silent as to any structure that could reasonably be interpreted as Appellant’s claimed “monitoring platform device” as that term would be understood by a person of ordinary skill in the art in light of Appellant’s specification and drawings. Furthermore, Kang does not remedy this deficiency of Hyde (nor has the Examiner asserted it does so). As such, Hyde and Kang, even in combination, fail to disclose all of the elements of claim 1. Accordingly, the Board should reverse the § 103 rejection of claim 1.

Claims 2 and 7-11 each depend from independent claim 1 and, therefore, include all of the limitations of that claim. As such, claims 2 and 7-11 are patentable for at least the reasons stated above with respect to claim 1. Accordingly, the Board should also reverse the § 103 rejection of claims 2 and 7-11.

	Examiner Response:
	Response to A):
		In response to Appellant’s argument that Examiner’s use of a computer (i.e. operating system, or computer architecture) to map to the monitoring platform device is not consistent with the specification, and regarding Appellant’s allegation that the term "platform" is more specific than the Broadest Reasonable Interpretation applied in the rejection, Examiner would have you first look at figure 2 of Appellant’s disclosure that shows that the term platform 102 is used to describe more than a pad or bed. Fig. 2 of Appellant’s disclosure shows all of the different (computer) features of the monitoring platform device 102.  Also, paragraph 62 of Appellant’s specification states that an anchor (sensor) may be mounted on various locations near the device such as the wall, floor or furniture. Furthermore, the only instance in the entire disclosure that the monitoring platform is shown as a “pad” or “mat” is Fig. 1. Therefore, Examiner believes that the monitor platform device includes external sensors and isn't limited to merely a "pad" or “platform”.
Furthermore, with respect to the broadest reasonable interpretation of the word “platform”, Appellant’s disclosure lacks a limiting definition.  Furthermore, the word “platform” can be interpreted as “an operating system, or the computer architecture and equipment using a particular operating system” as defined by Merriam-Webster’s dictionary. As such, Hyde discloses using an operating system to control the operations of the system (Paragraph 281). Therefore, the claim limitation is disclosed by the prior art.   
For the reasons above, Examiner believes that arguments regarding dependent claims 2 and 7-11 are unpersuasive as well.

Group B - Claim 12

Argument:

The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Dependent claim 12 depends from independent claim 1 and, therefore, also requires the claimed “monitoring platform device.” As discussed above in Section I(A), Hyde and Kang fail to teach or suggest such a device. For at least this reason, the § 103 rejection of claim 12 should be reversed.

Moreover, Appellant’s claim 12 includes additional limitations that further specify patentable subject matter. In particular, claim 12 recites that “the monitoring platform device further includes a gesture sensor that is configured to determine movement of the user’s body part over the gesture sensor.” The Office Action cites Hyde as allegedly teaching this feature. See Office Action at 5. However, the Office Action conflates “gesture detection” by the epidermal electronic devices 100 with the “gesture sensor” recited in claim 12. In Appellant’s claim 12, the “gesture sensor” is a separate element from the “sensor module,” which the Office Action has already interpreted as Hyde’s epidermal electronic devices 100. Hyde does not disclose a separate “gesture sensor,” as required by claim 12. For this additional reason, the proposed combination of Hyde and Kang fails to teach or suggest all elements of claim 12, and the § 103 rejection of claim 14 should be reversed. 
Examiner Response:
Response to B):

	Appellant’s first argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

	Next, Appellant’s argument that the Office Action conflates “gesture detection” by the epidermal electronic devices 100 with the “gesture sensor” recited in claim 12 and that in Appellant’s claim 12, the “gesture sensor” is a separate element from the “sensor module,” which the Office Action has already interpreted as Hyde’s epidermal electronic devices 100, is unpersuasive. First, please note that Appellant is not arguing that Hyde doesn’t disclose gesture detection, but that the Appellent is arguing about which piece of the invention of Hyde does the gesture detection. The Office action cited paragraph 113 to show gesture detection. While paragraph 113 does indeed show that gesture detection is done by the epidermal electronic devices 100 attached to the fingers, Examiner would like to note that Hyde continues on and gesture detection is also shown to be accomplished with external sensing devices 550, such as a camera or image sensor – see paragraph 115. Therefore, the combination of Hyde and Kang disclose all the elements of claim 12.

Group C - Claims 14, 15, and 17-20
Argument:
	The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Although different in scope from claim 1, independent claim 14 similarly recites “a monitoring platform device.” In particular, the “monitoring platform device” is used in the performance of each step of the method of claim 14.

Once again, the Examiner’s rejection asserts that Hyde teaches the claimed use of a “monitoring platform device” because Hyde discloses “using an operating system.” Office Action at 5, 11. As discussed above in Section I(A), the Examiner’s unreasonably broad interpretation of “monitoring platform device” as encompassing a software “operating system” is completely inconsistent with how the claim term is used in Appellant’s specification and drawings. See, e.g., Appellant’s Specification at 44 [0054|-[0067]; see also id. at FIG. 1 (reproduced above). When the “monitoring platform device” is properly interpreted, it is clear that Hyde fails to teach such a device. Furthermore, Kang does not remedy this deficiency of Hyde (nor has the Examiner asserted it does so). As such, Hyde and Kang, even in combination, fail to disclose all of the elements of claim 14. Accordingly, the Board should reverse the § 103 rejection of claim 14. 
Claims 15 and 17-20 each depend from independent claim 14 and, therefore, include all the limitation of that claim. As such, claims 15 and 17-20 are patentable for at least the reasons stated above with respect to claim 14. Accordingly, the Board should also reverse the 

Examiner Response:
Response to C):
	Appellant’s first argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

	
Appellant Argument
II. THE REJECTION OF CLAIM 3 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED

Argument:
Under the second ground of rejection, claim 3 stands rejected under 35 U.S.C. § 103 as being unpatentable over Hyde in view of Kang and in further view of U.S. Patent Application Publication No. 2018/0236308 by Hyde et al. (“Hyde-2”). Office Action at 7-8. Similar to the first ground of rejection, the prior art cited in the second ground of rejection fails to disclose all elements of Appellant’s claim and, thus, does not support an obviousness rejection. Appellant therefore urges the Board to reverse the second ground of rejection.

Appellant’s claim 3 recites a “monitoring system for monitoring a user’s movement.” The “monitoring system” comprises, first, “a plurality of sensor modules configured to be attached to the user” and, second, “a monitoring device having a plurality of anchors.” The monitoring device is configured to, among other things, “determine a selected physiotherapy regimen, detect the sensor modules positioned in proximity to the monitoring device,” “select which of the detected sensor modules to track movements and orientations based on the selected physiotherapy regimen, and ignore the sensor modules not associated with the selected physiotherapy regimen.”

The Examiner admits that Hyde fails to teach “ignor[ing] the sensor modules not associated with the selected physiotherapy regimen.” Office Action at 8. The Examiner then cites Hyde-2 as allegedly supplying the missing teaching. Id. at 8, 12. Hyde-2, however, does not remedy the admitted deficiency of Hyde because it does not teach ignoring some of the detected sensor modules that are positioned in proximity to the monitoring device but that are not associated with the selected physiotherapy regimen.

Hyde-2 teaches various gear modules 200 that are stored in storage containers 400 until a subject is authorized to access one of the gear modules 200. See Hyde-2 at Fig. 1, 4§ [0051]-[0052]. A therapy controller 300 controls which of the storage containers 400 to open to give the subject 10 access to a particular gear module 200. See Hyde-2 at § [0061] (“For example, the container controller 410 can allow the subject 10 to access the new therapy gear module (e.g., therapy gear module 200 b) based at least partially on the authentication identifiers received from the therapy controller 300.”). Hyde-2 further states that “the therapy controller 300 can ignore signals from the therapy gear modules 200 that are not in use by the subject 10 or that have not been authorized by the therapy controller 300 for use.” See Hyde-2 at [0047]. Thus, the sensors of Hyde-2 that are ignored are not being used by a subject 10.

By contrast, the “detected sensor modules” recited in claim 3 (including those being ignored by the monitoring device) are “positioned in proximity to the monitoring device.” In other words, both the sensor modules being tracked and those being ignored by the monitoring device are attached to the user, such that they are “positioned in proximity to the monitoring device.” None of the “detected sensor modules” of claim 3 could be locked in a storage container and “not in use” like the gear modules 200 that are ignored in Hyde-2. Nowhere does Hyde-2 teach that any of the gear modules 200 actually being used by the subject 10 are ignored by the therapy controller 300.

In summary, Hyde-2 fails to teach ignoring some of the detected sensor modules that are positioned in proximity to the monitoring device but that are not associated with the selected physiotherapy regimen. For at least this reason, Hyde, Kang, and Hyde-2, even in combination, fail to disclose all of the elements of claim 3. Accordingly, the Board should reverse the § 103 rejection of claim 3.

	Examiner Response:
	Response to II:
	Regarding Appellant’s argument that the prior art does not disclose ignoring sensors not used in a regiment, the Examiner respectfully disagrees. The primary reference of Hyde discloses using sensors to monitor the motion of the user (motion regiment) (Paragraph 116-118). Hyde combined with Kang disclose each and every limitation of claim 3 except for “to ignore detected sensor modules not associated with the selected physiotherapy regimen”. Hyde-2 discloses ignoring signals from sensors that are not activated (Paragraph 74). As such, one of ordinary skill in the art at the time of the invention would find that the devices with the activated sensors can be considered as part of the regimen and those that are inactive are considered as not part of the regimen and ignoring those sensor signals. Therefore, the claim limitation are disclosed by the prior art.


Appellant Argument
III. THE REJECTION OF CLAIM 4 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED

Argument:
Under the third ground of rejection, claim 4 stands rejected under 35 U.S.C. § 103 as being unpatentable over Hyde in view of Kang and in further view of Krigslund et al., “A Novel Technology for Motion Capture Using Passive UHF RFID Tags” (“Krigslund”). Office Action at 9. Similar to the first ground of rejection, the prior art cited in the third ground of rejection fails to disclose all elements of Appellant’s claim and, thus, does not support an obviousness rejection. Appellant therefore urges the Board to reverse the third ground of rejection.

The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Dependent claim 4 depends from independent claim 1 and, therefore, also requires the claimed “monitoring platform device.” As discussed above in Section I(A), Hyde and Kang fail to teach or suggest such a device. Furthermore, Krigslund does not remedy this deficiency of Hyde and Kang (nor has the Examiner asserted it does so). For at least this reason, the § 103 rejection of claim 4 should be reversed.

Examiner Response:
Response to III):
	Appellant’s argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

Appellant Argument
IV. THE REJECTION OF CLAIMS 5 and 16 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED

Argument:
Under the fourth ground of rejection, claims 5 and 16 rejected under 35 U.S.C. § 103 as being unpatentable over Hyde in view of Kang and in further view of U.S. Patent Application Publication No. 2015/0168002 by Plitkins et al. (“Plitkins”). Office Action at 9-10. Similar to the first ground of rejection, the prior art cited in the fourth ground of rejection fails to disclose all elements of Appellant’s claims and, thus, does not support an obviousness rejection. Appellant therefore urges the Board to reverse the fourth ground of rejection and will argue the claims within this ground in a single group.

The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Dependent claim 5 depends from independent claim 1, while dependent claim 16 depends from independent claim 14. Therefore, claims 5 and 16 also require the claimed “monitoring platform device.” As discussed above in Section I(A), Hyde and Kang fail to teach or suggest such a device. Furthermore, Plitkins does not remedy this deficiency of Hyde and Kang (nor has the Examiner asserted it does so). For at least this reason, the § 103 rejection of claims 5 and 16 should be reversed.

Examiner Response:
Response to IV):
	Appellant’s argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

Appellant Argument
V. THE REJECTION OF CLAIM 6 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED

Argument:
	Under the fifth ground of rejection, claim 6 stands rejected under 35 U.S.C. § 103 as being unpatentable over Hyde in view of Kang and in further view of U.S. Patent Application Publication No. 2017/0191695 by Bruhn et al. (“Bruhn”). Office Action at 10. Similar to the first ground of rejection, the prior art cited in the fifth ground of rejection fails to disclose all elements of Appellant’s claim and, thus, does not support an obviousness rejection. Appellant therefore urges the Board to reverse the fifth ground of rejection.

The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Dependent claim 6 depends from independent claim 1 and, therefore, also requires the claimed “monitoring platform device.” As discussed above in Section I(A), Hyde and Kang fail to teach or suggest such a device. Furthermore, Bruhn does not remedy this deficiency of Hyde and Kang (nor has the Examiner asserted it does so). For at least this reason, the § 103 rejection of claim 6 should be reversed.

Examiner Response:
Response to V):
	Appellant’s argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

Appellant Argument
VI. THE REJECTION OF CLAIM 13 UNDER 35 U.S.C. § 103 SHOULD BE REVERSED
Argument:
	Under the sixth ground of rejection, claim 13 stands rejected under 35 U.S.C. § 103 as being unpatentable over Hyde in view of Kang and in further view of U.S. Patent Application Publication No. 2010/0081895 by Zand et al. (“Zand”). Office Action at 11. Similar to the first ground of rejection, the prior art cited in the sixth ground of rejection fails to disclose all elements of Appellant’s claim and, thus, does not support an obviousness rejection. Appellant therefore urges the Board to reverse the sixth ground of rejection.

The arguments and authorities set forth above in Section I(A) are expressly incorporated into this Section. Dependent claim 13 depends from independent claim 1 and, therefore, also requires the claimed “monitoring platform device.” As discussed above in Section I(A), Hyde and Kang fail to teach or suggest such a device.

Furthermore, Zand does not remedy this deficiency of Hyde and Kang (nor has the Examiner asserted it does so). Not only does Zand not teach a “monitoring platform device,” it fails to disclose that “the monitoring platform device is a mat sized to permit the user to perform physical movement sequences thereon,” as additionally recited in claim 13. Rather, Zand teaches a “base antenna and controller” 109, 209 that can be positioned above or below a bed. Zand at FIGS. 1-2, 4 § [0032], [0033]. Zand is silent regarding a “monitoring platform device” being embodied as a “a mat sized to permit the user to perform physical movement sequences thereon.” For at least these reasons, the § 103 rejection of claim 13 should be reversed.

Examiner Response:
Response to VI):
	Appellant’s first argument reiterating the arguments regarding claim 1 are unpersuasive for the reasons given above.

	Next, regarding Appellant’s argument that Zand is silent regarding a “monitoring platform device” being embodied as “a mat sized to permit the user to perform physical movement sequences thereon”, this argument is unpersuasive.  Zand discloses a pediatric monitoring system for early detection and prevention of sudden infant death syndrome.  The sensor 105 is attached to infant and the base of the monitoring system, comprising a base antenna, can be “integrated into…a bed” [0032].  Therefore, one of ordinary skill in the art at the time of the invention would consider a bed to be a “mat sized to permit the user to perform physical movement sequences thereon” and would be an obvious modification to Hyde and Kang to monitor an infant or other person in a bed.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KERRI L MCNALLY/                                                                                                                                                                                                       
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.